

117 S1172 IS: Freedom to Move Act 
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1172IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo direct the Secretary of Transportation to carry out a grant program to support efforts to provide fare-free transit service, and for other purposes.1.Short titleThis Act may be cited as the Freedom to Move Act .2.PurposeThe purposes of this Act are—(1)to invest in the efforts of States, counties, and local municipalities to provide fare-free public transportation; and(2)to support States, counties, and local municipalities in improving and expanding access to safe, accessible, and reliable mass transit systems in order to improve the livability of communities.3.Findings Congress finds the following:(1)Increasing access to safe, reliable, and affordable public transit systems, including buses, light rail, and subways can help increase community livability and access to critical services such as education, jobs, and healthcare.(2)The cost of transit fares can act as a challenging economic barrier for low-income individuals and families who are most likely to rely on public transportation to access critical services and must spend larger parts of their household budget on transportation services. Removing economic barriers to safe, reliable, and affordable public transit can help to increase social and economic mobility by increasing access to education, training, and employment.(3)Individuals with disabilities are twice as likely as those without disabilities to have inadequate access to safe, affordable, and reliable transportation. Reports have found that of the nearly 2,000,000 people with disabilities who are unable to leave their homes, nearly 30 percent are unable to do so due to a lack of adequate transportation.(4)As the senior population continues to grow, an increasing number of elderly adults depend on public transit to access medical care and other vital services. Additionally, the percentage of 13- to 34-year-olds without a driver’s license continues to grow. Taken together, these trends show the unprecedented urgency of investing in and improving the public transit systems of the United States.(5)According to the Department of Transportation, transportation accounts for 29 percent of greenhouse gas emissions in the United States. Public transportation, however, produces significantly lower greenhouse gas emissions per passenger mile than transportation by private vehicles. Increasing public transit ridership and moving more people to and from critical services with fewer vehicles on the road can reduce greenhouse gas emissions.(6)Eliminating transit fares and significantly reducing economic barriers to public transit will help to reduce the need for fare evasion policies that disproportionately criminalize low-income individuals and people of color.4.Grants to support fare-free transit(a)DefinitionsIn this section:(1)Eligible entityIn this section, the term eligible entity means—(A)a State, a political subdivision of a State, or an Indian Tribe;(B)a transit agency;(C)a private nonprofit organization engaged in public transportation in a rural area; or(D)a partnership between 2 or more entities described in subparagraphs (A) through (C).(2)Foster care youthThe term foster care youth—(A)means children and youth whose care and placement are the responsibility of the State or Tribal agency that administers a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of that Act (42 U.S.C. 672) on behalf of such children and youth; and(B)includes individuals who were age 13 or older when their care and placement were the responsibility of a State or Tribal agency that administered a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.) and who are no longer under the care and responsibility of such a State or Tribal agency, without regard to any such individual’s subsequent adoption, guardianship arrangement, or other form of permanency outcome.(3)Indian TribeThe term Indian Tribe means an Indian tribe, as that term is used in chapter 53 of title 49, United States Code.(4)Low-income individualThe term low-income individual means an individual whose family income is at or below 150 percent of the poverty line (as that term is defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that section) for a family of the size involved.(5)Mass transit; public transit; transitThe terms mass transit, public transit, and transit mean public transportation.(6)Public transportationThe term public transportation—(A)means regular, continuing shared-ride surface transportation services that are open to the general public or open to a segment of the general public defined by age, disability, or low income; and(B)does not include—(i)intercity passenger rail transportation provided by the entity described in chapter 243 of title 49, United States Code (or a successor to that entity);(ii)intercity bus service;(iii)charter bus service;(iv)school bus service; (v)sightseeing service;(vi)courtesy shuttle service for patrons of one or more specific establishments; or(vii)intra-terminal or intra-facility shuttle services.(7)SecretaryThe term Secretary means the Secretary of Transportation.(8)StateThe term State has the meaning given the term in section 5302 of title 49, United States Code.(9)Underserved communityThe term underserved community means—(A)a community that—(i)is not served by any existing bus route; or(ii)receives infrequent bus service; and (B)a community located in an area within a census tract that is identified as—(i)a low-income community; and(ii)a community of color.(b)Grants authorizedNot later than 360 days after the date of enactment of this Act, the Secretary shall award grants (which shall be known as Freedom to Move Grants) to eligible entities, on a competitive basis, to cover the lost fare revenue for fare-free public transportation and improve public transportation.(c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, the following:(1)A description of how the eligible entity plans to implement fare-free transit access.(2)A description of how the eligible entity will work to expand and improve bus service, which may include—(A)a bus network redesign; (B)how the bus network redesign will prioritize consistent and reliable service for low-income and underserved communities;(C)how the bus network redesign will prioritize connectivity to critical services and improve community livability; and(D)how the eligible entity will meaningfully consult with members of the community, community leaders, local stakeholders and advocates (including transit advocates and disability advocates), local education agencies and institutions of higher education, community developers, labor unions, public housing agencies, and workforce development boards, while facilitating the bus network redesign.(3)A description of how the eligible entity will meaningfully partner and collaborate with members of the community, community leaders, local stakeholders and advocates (including transit advocates and disability advocates), local education agencies and institutions of higher education, community developers, labor unions, public housing agencies and workforce development boards to support outreach efforts to increase awareness of fare-free transit programs, including fare-free bus programs.(4)A description of the eligible entity’s equity evaluation examining any equity and mobility gaps within each transit system operated by the eligible entity or within the geographic area under the jurisdiction of the eligible entity, and how the eligible entity plans to significantly close those gaps, including—(A)the average commute time for driver commuters and non-driver commuters;(B)public transit ridership rates disaggregated by—(i)mode of transportation; and(ii)demographic group, including youth (including foster care youth), seniors, individuals with disabilities, and low-income individuals; and(C)average length of bus routes and average delay times. (5)A description of the eligible entity’s fare evasion enforcement policies, including—(A)the cost of the fine, if any, and whether the infraction is considered a civil offense or a criminal offense punishable by imprisonment;(B)the number of individuals charged with violating a fare evasion policy, disaggregated by age, race, gender, and disability status; and(C)how the eligible entity plans to eliminate fare evasion policies and end the criminalization of individuals evading fares.(6)An estimate of additional costs that the eligible entity will incur as a result of increased ridership, including—(A)fuel costs;(B)personnel costs;(C)maintenance costs; and(D)other operational costs.(7)Information and statistics on assaults on transit employees and a description of each training or policy used or intended to be used to protect employees, which may include de-escalation training.(d)DurationA grant awarded under this section shall be for a 5-year period.(e)Selection of eligible entitiesIn carrying out the grant program under this section, the Secretary shall award grants to eligible entities located in both rural and urbanized areas.(f)Uses of fundsAn eligible entity that receives a grant under this section shall use the grant to support—(1)implementing a fare-free transit program; and(2)efforts to improve public transportation, particularly in underserved communities, including costs associated with efforts to provide more safe, frequent, and reliable bus service, including—(A)bus stop safety and accessibility improvements;(B)pedestrian and bike shelters;(C)signage;(D)painted bus lanes;(E)signal priority systems; (F)street redesign; (G)operational costs to meet demands of increased ridership, including hiring and training of personnel; and(H)conducting a bus network redesign. (g)Report(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall—(A)collect data from each eligible entity receiving a grant under this section on the progress of the entity in meeting the targets described in the application of the entity; and(B)publish and submit to Congress a report containing the data collected under subparagraph (A).(2)RequirementsThe report required under paragraph (1) shall—(A)include data on demographics of communities served under this section, disaggregated and cross-tabulated by—(i)race;(ii)ethnicity;(iii)sex; and(iv)household median income; and(B)assess the progress of eligible entities towards significantly closing transit equity and mobility gaps as described in subsection (c)(4).(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000,000 for each of fiscal years 2022 through 2026.